DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on December 30, 2020. Claims 1-20 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on December 30, 2020 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on December 30, 2020 have been accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8-12 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 13-15 and 17-19 of U.S. Patent No. 10,917,401. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 1, 2, 8-12 and 18-20 are taught by claims 1-3, 10, 13-15 and 17-19 of U.S. Patent No. 10,917,401.
Claims 3 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 13-15 and 17-19 of U.S. Patent No. 10,917,401 in view of Sakakibara et al. (U.S. Pub. No. 2015/0256554 cited in the IDS filed on 12/30/2020 and hereinafter referred to as Sakakibara). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 3 and 13 are taught by claims 1-3, 10, 13-15 and 17-19 of U.S. Patent No. 10,917,401 except for the component using the information by displaying to security personnel, performing anomaly detection, or enforcing policies. However, Sakakibara does disclose the component using the information by displaying to security personnel, performing anomaly detection, or enforcing policies (see paragraphs [0013], [0043], and [0240] of Sakakibara). It would have been obvious to modify claims 1-3, 10, 13-15 and 17-19 of U.S. Patent No. 10,917,401 with Sakakibara because this would increase security.
Claims 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 13-15 and 17-19 of U.S. Patent No. 10,917,401 in view of Chan et al. (U.S. Pub. No. 2014/0164453 and hereinafter referred to as Chan). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 4 and 14 are .
Claims 5 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 13-15 and 17-19 of U.S. Patent No. 10,917,401 in view of Glazner et al. (U.S. Pub. No. 2018/0077170 and hereinafter referred to as Glazner). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 5 and 15 are taught by claims 1-3, 10, 13-15 and 17-19 of U.S. Patent No. 10,917,401 except for having the responses be AJAX responses. However, Glazner does disclose having the responses be AJAX responses (see paragraph [0057] of Glazner). It would have been obvious to modify claims 1-3, 10, 13-15 and 17-19 of U.S. Patent No. 10,917,401 with Glazner because this would improve interoperability.
Claims 6 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 13-15 and 17-19 of U.S. Patent No. 10,917,401 in view of Gedliczka et al. (U.S. Pub. No. 2021/0294869 and hereinafter referred to as Gedliczka). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 6 and 16 are taught by claims 1-3, 10, 13-15 and 17-19 of U.S. Patent No. 10,917,401 except for having a URL pattern. However, Gedliczka does disclose having a URL pattern (see paragraph [0065] of Gedliczka). It would have been obvious to modify claims 1-3, 10, .
Claims 7 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 13-15 and 17-19 of U.S. Patent No. 10,917,401 in view of Venkatesh et al. (U.S. Pub. No. 2020/0348986 and hereinafter referred to as Venkatesh). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 7 and 17 are taught by claims 1-3, 10, 13-15 and 17-19 of U.S. Patent No. 10,917,401 except for a proxy. However, Venkatesh does disclose a proxy (see paragraph [0017] of Venkatesh). It would have been obvious to modify claims 1-3, 10, 13-15 and 17-19 of U.S. Patent No. 10,917,401 with Venkatesh because this would improve performance.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under non-statutory double patenting set forth in this Office action.

Claim 1 recites, inter alia, “for each API response in the second set of API responses, using the profile of the endpoint of the API to assign data types to data values included in that API response”.

14.    The closest prior arts made of record are:
i)	Sadika et al. (U.S. Pub. No. 2016/0308900 cited in the IDS filed on 12/30/2020 and hereinafter referred to as Sadika) which discloses determining 
ii)	Prahlad et al. (U.S. Patent No. 10,057,184 cited in the IDS filed on 12/30/2020 and hereinafter referred to as Prahlad) which discloses creating a log file that contains response elements returned from a web service in response to an API call (see col. 8 lines 6-24 of Prahlad).

15.    None of the prior art anticipates or makes obvious the invention of the present application before the effective filing date of the claimed invention, the invention including: “for each API response in the second set of API responses, using the profile of the endpoint of the API to assign data types to data values included in that API response” (as recited in claim 1). Therefore, claim 1 is considered to be allowable.

Claim 11, although different, further recites similar limitations to claim 1. Therefore, claim 11 is considered to be allowable for similar reasons to claim 1.

17.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raghavan et al. (U.S. Pub. No. 2016/0283364) – cited for teaching testing an API – paragraph [0006]
Bardasz et al. (U.S. Patent No. 5,689,711) – cited for teaching a template for an API defining data types - col. 8 lines 59-67

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THADDEUS J PLECHA/Examiner, Art Unit 2438